OPINION OF THE COURT
Per Curiam.
In this proceeding to discipline the respondent Sam Blecher for professional misconduct, the respondent has submitted an affidavit dated February 12, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). The respondent was admitted to practice as an attor*354ney by this court on November 19, 1952. By order of this court dated June 12, 1987, the petitioner Grievance Committee was authorized to institute a disciplinary proceeding against the respondent, and by notice of petition and petition dated October 1, 1987, that disciplinary proceeding was commenced.
The respondent acknowledges that there is presently pending against him a disciplinary proceeding involving allegations of professional misconduct that he commingled clients’ and personal funds in three different escrow bank accounts and caused checks to be issued from those accounts for both escrow and personal obligations, and that he failed to maintain a proper ledger book or similar records for his escrow accounts as required by the rules of this court.
The respondent acknowledges that he could not successfully defend himself on the merits against the allegations of professional misconduct outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The petitioner Grievance Committee recommends the acceptance of the resignation. Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his . name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.